ACCEPTED
                                                                                                            05-15-00105-CV
                                                                                                  FIFTH COURT OF APPEALS
                                                                                                            DALLAS, TEXAS
                                                                                                      1/28/2015 10:12:30 AM
                                                                                                                 LISA MATZ
                                                                                                                     CLERK
DARRELL   W. COOK
                                                      DARRELL        W.   COOK        &   ASSOCIATES
                                                                     A   PROFESSIONAL CORPORATION
STEPHEN W. DAVIS                                                  5005 GREENVILLE AVENUE, SUITE 200
CATHERINE A. KEITH
                                                                               DALLAS, TEXAS 75206
MELISSA J. PARKER                                                                  FILED IN
                                                                            5th COURT OF
                                                                             TELEPHONE:    APPEALS
                                                                                         (214) 368-4686
TOM MELTON                                                                       DALLAS,(2TEXAS
                                                                              TELECOPY:    14) 363-9979
 OF COUNSEL
                                                                            1/28/2015 10:12:30 AM
                                                                                  WWW.ATTORNEYCOOK.COM
                                                                                   LISA MATZ
                                                                                     Clerk
                                               January 28, 2015

     VIA EFlLE. TXCOURTS.GOV
    Dallas County District Clerk
    ATTN: Transcript Department
    George L. Allen, Sr. Courts Building
    600 Commerce Street, Suite 101
    Dallas, TX 75202

                    RE:   Amended Request for preparation of Clerk's Record, updating filing deadline:

                          Darrell W Cook, P.e. d/b/a Darrell W Cook & Associates, A Professional
                          Corporation v. American Litho Graphics in the 162nd Judicial District Court,
                          Dallas County, Texas; Cause No. DC-14-08073; On Appeal to the Fifth Court
                          of Appeals, Dallas, Texas

                          On Appeal:

                          In the Court of Appeals, Fifth District of Texas, Darrell W Cook, P. e. d/b/a
                          Darrell W Cook & Associates, A Professional Corporation v. American
                          Litho Graphics; Cause No. OS-lS-0010S-CV

    Dear Clerk of the Court,

            Darrell W. Cook, P.C. d/b/a Darrell W. Cook & Associates, A Professional Corporation,
    Petitioner in the above styled and reference cause filed its Notice of Appeal with the Fifth Court
    of Appeals, Dallas, Texas on January 27, 2015. In a letter dated January 27,2015, I requested
    that you prepare a complete clerk's record. However, that request stated an incorrect deadline for
    you to file the clerk's record. Please disregard my previous request and accept this amended
    request for preparation of Clerk's Record.

             As counsel for Petitioner, in accordance with Tex. R. App. P. § 34.5(a) and (b), I request
    that you prepare a complete clerk's record of the proceedings in the above referenced cause and
    file it with the Fifth Court of Appeals, Dallas, Texas.

            Petitioner requests the following items be included in the clerk's record. This list includes
    those items required pursuant to Tex. R. App. P. § 34.5:

          1. Darrell W. Cook, P.C. d/b/a Darrell W. Cook & Associates, A Professional Corporation's
             Original Petition filed July 29, 2014;
District Civil Clerk, Dallas County
January 28, 2015
     20f3


    2. Served Citation filed August 27,2014;

    3. Return of Service filed August 27,2014;

    4. Petitioner Darrell W. Cook, P.C. d/b/a Darrell W. Cook & Associates, A Professional
       Corporation's Motion for Default Judgment and Certificate of Last Known Mailing
       Address filed September 16, 2014;

    5. Order Denying Plaintiff's Motion for Default Judgment, conformed on October 24,2014;

    6. Notice ofIntent to Dismiss, dated October 29,2014;

    7. Order of Dismissal for Want of Prosecution, conformed on December 29,2014, which is
       being appealed;

    8. The Court's docket sheet;

    9. The Notice of Appeal, filed January 27, 2015;

    10. Any request for a reporter's record, including any statement of points or issues under
        Tex. R. App. P. § 34.6(c), if any;

    11. Request for preparation of the Clerk's record, if any; and

    12. A certified bill of costs including the cost of preparing the clerk's record, showing credits
        for payments made.

        The clerk's record should be filed with the clerk of the Fifth Court of Appeals in Dallas,
Texas on or before February 27, 2015. Additionally, please prepare and send a copy of the
clerk's record to me at 5005 Greenville Ave, Suite 200, Dallas, Texas 75206.
District Civil Clerk, Dallas County
January 28, 2015
     30f3




                                                     Respectfully Submitted,

                                                     DARRELL W. COOK & ASSOCIATES,
                                                     A PROFESSIONAL CORPORATION



                                                     /s/ Darrell W. Cook
                                                     DARRELL W. COOK
                                                     State Bar No. 00787279
                                                     dwcook@attorneycook.com
                                                     MELISSA 1. PARKER
                                                     State Bar No. 24077516
                                                     melissa@attorneycook.com
                                                     A Professional Corporation
                                                     One Meadows Building
                                                     5005 Greenville Ave., Suite 200
                                                     Dallas, TX 75206
                                                     (214) 368-4686
                                                     (214) 363-9979 Telecopy

                                                     ATTORNEYS FOR PETITIONERS

                                      CERTIFICATE OF SERVICE

        I hereby certify that on the 28th day of January, 2015 a true and correct copy of the above

and foregoing was served upon all counsel of record herein in accordance with the Texas Rules

of Civil Procedure and Texas Rules of Appellate Procedure.

        VIA CERTIFIED MAIL No. 7014 1200000153830490
        RETURN RECEIPT REQUESTED AND U.S. FIRST CLASS MAIL
        AMERICAN LITHO GRAPHICS, INC.
        By and through its registered agent:
        Juan Mollinedo
        3233 West Kingsley Road
        Garland, Texas 75041

                                                     /s/ Melissa 1. Parker
                                                     MELISSA J. PARKER